DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Amendments
This action is in response to amendments filed on 23 February 2021. As per applicant’s request, claims 1, 7, 13 have been amended. Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 7, 13 and further search, claims 1, 7, 13 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 (similarly claims 7 and 13):
...
processing a user query to generate a set of merged candidate answer variants; 
decomposing each of the merged candidate answer variants to provide decomposed merged candidate answers; 
processing the decomposed merged candidate answers to determine a respective degree of similarity among the decomposed merged candidate answers, the respective degree of similarity being based upon a skip bigram passage similarity score; 
processing the set of merged candidate answer variants to generate a converged feature vector representing each merged candidate answer variant; 
using feature values associated with each converged feature vector to rank the merged candidate answer variants;
...

Regarding the cited limitations of claims 1, 7, 13, which do not appear to be taught by the prior art: Chali et al. teaches a summarization approach answering complex questions through feature extraction of sentences from a document to form feature vectors, rank the feature vectors and create summaries using the ranked sentences. Zajic et al. and Kanevsky et al. teach generating a simplified corpus of a source corpus using text simplification. Steinberger teaches processing the simplified corpus.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise generating a set of merged candidate answer variants, where the variants are decomposed and a degree of similarity, based on skip bigrams, is determined for the decomposed variants, generating a feature vector for each variant, and using the feature vectors to rank the variants.

When taken into context, the claim as a whole was not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 7, 13 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125